Citation Nr: 0622771	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

Entitlement tot TDIU was denied by the Board in a decision 
dated in October 2003.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
an October 2005 decision, the Court remanded the issue of 
entitlement to TDIU to the Board.  The Court found that the 
veteran had not been provided an adequate examination with 
respect to his claim for TDIU.


REMAND

The veteran's service-connected disabilities consist of 
residuals of a gunshot wound to the right thigh with moderate 
damage to muscle groups XIV and XVII (rated as 40 percent 
disabling), myositis ossificans of the right hip associated 
with the residuals of gunshot wound to the right thigh (rated 
as 20 percent disabling), and pain disorder (rated as 10 
percent disabling).  The veteran has a combined disability 
rated of 60 percent.  Because the veteran's disabilities are 
resulting from a common etiology, they are considered one 
disability for purposes of entitlement to TDIU.  38 C.F.R. 
§ 4.16(a)(2) (2005).

The Board finds that a VA examination is required to 
determine the effect of the veteran's disabilities on his 
industrial capacity.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Therefore, the Board must REMAND this case to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the extent of his service 
connected disabilities.  The examiner is 
requested to evaluate and describe in 
detail the effect the veteran's service 
connected disabilities may have on his 
industrial capability.  The examiner 
should render an opinion whether it is at 
least as likely as not (50 percent 
probability or more) that the appellant 
is unable to obtain and maintain 
substantial employment due solely to his 
service connected disabilities without 
regard to advancing age or nonservice-
connected disabilities.  A complete 
rationale for any opinions expressed, 
positive or negative, must be provided.

2.  After the above action has been 
completed, the RO must then re-adjudicate 
the appellant's claim seeking entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disabilities.  If this determination 
remains unfavorable to the appellant, in 
any way, he and his representative must 
be furnished with an SSOC.  Thereafter, 
the appellant and his representative 
should be afforded the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



